Appellant testified that the witness Johnson told him shortly before the shooting that deceased was trying to get the wife of appellant to go with him to Goodrich where another party was in progress. From the statement of facts we observe that Johnson did not deny this; in fact gave no testimony on this point. Bill of exception No. 1, however, states that Johnson did deny making this statement. This error in the bill of exception must have arisen from the fact that Johnson did deny going into the room and telling Octavia Ryan to come out where deceased was. During argument a controversy arose between counsel for the state and the appellant over whether Johnson told the truth when he made such denial as is set out in said bill of exception. The proposition would become purely a moot question if witness made no such denial. There were other questions of contradiction between Johnson and other witnesses. The dare given to appellant's counsel to put on the witness stand a Mr. Brock "to show that Johnson did not tell the truth about it," was evidently the result of some kind of misunderstanding, mixed with a little heat of argument which the court properly settled by telling the jury not to pay any attention to it. Brock was not present at the killing, and knew nothing about whether Johnson was telling the truth or not, and at most could have but expressed his opinion, if he had one, as to Johnson's reputation for truth and veracity, which had not been attacked in any such way as to make admissible such testimony.
A review of the record leaves us still of opinion that no error was committed in the cross-examination of appellant's wife, and that the facts support the jury's conclusion that the killing was upon malice.
The motion for rehearing will be overruled.
Overruled.